Citation Nr: 1128282	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from November 1955 to August 1957.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the RO.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability was first manifested many years after service and is unrelated thereto.

2.  The Veteran's tinnitus was first manifested many years after service and is unrelated thereto.


CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disability is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Tinnitus is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hearing loss disability and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In June 2005, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as the general criteria for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. §§ 5103, 5107(a).  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In this case, VA obtained or ensured the presence of records from private health care practitioners reflecting the Veteran's treatment from January 1968 to June 2005 and records reflecting the Veteran's treatment by VA from February 2000 to January 2011.  

In December 2005, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center.  However, the NPRC replied that the service treatment records had been destroyed in a fire at that facility. The Veteran was notified of that fact in a letter dated November 2007.  Nevertheless, the RO made multiple efforts to obtain those records, as well as well alternative forms of evidence which could be used to substantiate the Veteran's claims.

In October 2007 and May 2010, pursuant to requests from the RO, the Veteran supplied VA with information to reconstruct the medical data.  However, in July 2010, the National Personnel Records Center found that no search for such data was possible based on the information furnished.  It was noted that a complete unit identification was necessary.  Later in July 2010, the RO requested such information from the Veteran.  However, as of October 2010, that information had not been received from the Veteran.  Therefore, in October 2010, the RO made a formal finding that the Veteran's service treatment records were unavailable.  Nevertheless, the RO continued to try to obtain evidence to support the Veteran's claims.  

Later in October 2010, the RO made an attempt to contact the Veteran to ask if he had any service treatment records he would like to submit.  However, there was no answer, and the RO was unable to leave a message, because the Veteran's voicemail box was full.  Still later in October 2010, VA informed the Veteran of alternative forms of evidence to substantiate his claim, e.g., statements from former fellow service members, letters written or photographs taken during service, evidence of medical treatment after service, or reports of physical examinations performed in conjunction with insurance applications or employment.  However, the Veteran did not respond with such information.  

In light of the foregoing, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with that heightened duty in mind.  However, the case law does not lower the legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a Veteran's allegation of injury or disease in service in these particular cases). 

Finally, in May 2011, VA scheduled the Veteran for a hearing on his appeal.  That hearing was to be held at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  However, the Veteran did not report for that hearing, and he has not requested that it be rescheduled.  Therefore, the Board will proceed, as if the Veteran no longer desires a hearing.  Consequently, it will make its decision based on the evidence currently on file.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic diseases of the nervous system, such as a sensory neural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced.  For example, he is competent to report that he had difficulty hearing in and shortly after service.  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).


The Factual Background

As noted above, the Veteran's service treatment records, as well as the reports of his service entrance and separation examinations, were destroyed in a 1973 fire at the National Personnel Records Center.  

The evidence shows that from September 1967 to June 2005, the Veteran was treated at Northridge Family Practice.  In September 1967, he was treated, in part, for impacted cerumen in both ears.  In January 1970, he complained of left hearing difficulty.  In December 1974, he complained of tinnitus.  In February 1976, he complained of right ear hearing difficulty.  Since those times, he has continued to complain of and be treated for a hearing loss disability and tinnitus, as well as other ear-related problems, such as impacted cerumen, Meniere's disease, otitis media, and otitis externa.  

In May 1981, the Veteran underwent audiometric testing by the Audiology Service at the Ohio State University Hospitals.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
No Report (NR)
50
LEFT
40
30
55
NR
60

Speech audiometry revealed a speech reception threshold of 35 decibels in the left ear.  There was no speech reception threshold reported for the right ear.  The Veteran's speech discrimination ability was reported as 100 percent, bilaterally.  

In August 1993, the treating health care provider at Northridge Family Practice state that the Veteran probably had some chronic nerve damage from being around loud machinery, etc., and that there wasn't much that could be done.  The Veteran was offered a referral to an ear, nose, and throat specialist; however, he declined, stating that he wanted to wait until harvesting was done.  In April 1997, it was noted that the Veteran was apparently totally deaf in his left ear and that he worked around a lot of loud equipment.  The health care provider stated that that was undoubtedly the cause of the ringing in his ears.  

In March 2006, the Veteran had a consultation with the VA Audiology Service.  He reported difficulty hearing, especially on his left, and when background noise was present.  He reported serving as a combat infantry medic with the occupation forces in Korea from 1955 to 1957 and that he did mostly farm work after service.  He stated that soon after service, he first noticed a marked decrease in his left ear hearing acuity.  He reportedly saw a ear, nose, and throat specialist in the early 1970's and had been told that nothing could be done for him.  

In March 2006, VA audiometric testing revealed the following pure tone thresholds, in decibels, at the indicated hertz levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
60
LEFT
95
85
95
90
110

Speech audiometry revealed word recognition ability of 88 percent in the right ear and 0 percent in the left ear.  

Based on the foregoing results, the VA audiologist concluded that the Veteran had normal right ear hearing in the lower frequencies, sloping to a mild to moderate mid and high frequency sensorineural hearing loss.  The VA audiologist further concluded that the Veteran had a profound sensorineural hearing loss in the left ear.  During an otoscopic examination, the examiner was unable to visualize either tympanic membrane, due to cerumen buildup.  A consultation with the VA Ear, Nose, and Throat Service was recommended.  In April 2006, the VA Ear, Nose, and Throat Consultant found the Veteran's manifestations consisted with a left total neurosensory hearing loss.  In June 2006, a CT was performed to rule out the possibility of an acoustic neuroma in the left internal auditory canal.  There were no indications of internal auditory canal involvement in either ear.  
Analysis

The Veteran contends that his hearing loss disability and tinnitus are primarily the result of noise exposure to gunfire in service.  He states that he has continued to experience hearing loss disability and tinnitus since that time; and therefore, he maintains that service connection is warranted.  However, after carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, the appeal will be denied.

Although the Veteran contends that his impaired hearing and tinnitus have been present since service, he has not submitted any evidence to substantiate his contentions.  Indeed, the objective evidence of record including audiologic examinations by VA and private health care providers shows that those disorders were first manifested many years after the Veteran's separation from active duty.  Such a lengthy time frame without any clinical evidence to support the assertion of continuing symptomatology does not provide support for the Veteran's contentions that he has experienced a chronic hearing loss disability or tinnitus since service.  In fact, it militates strongly against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  Moreover, there is evidence on file which actively rebuts the Veteran's contentions regarding a link to service.  Indeed, evidence from the Veteran's private health care providers, such as the August 1993 and April 1997 treatment records, suggest that the Veteran's hearing loss and tinnitus are the result of working around loud farm equipment for many years after service.  

While no single piece of evidence is dispositive, the preponderance of the evidence outweighs the Veteran's bald assertion that his hearing loss disability and tinnitus are the result of his noise exposure to gunfire in service.  Because the preponderance of the evidence is against a finding of a nexus to service, the Veteran does not meet the VA criteria for entitlement to service connection for a hearing loss disability or tinnitus.  Therefore, service connection is not warranted, and the appeal is denied.

In arriving at these decisions, the Board notes the representative's citations to medical texts showing that impacted cerumen can cause hearing loss and that Meniere's disease can cause hearing loss and tinnitus.  Although the Veteran has been treated for impacted cerumen and for Meniere's disease.  However, he has offered no evidence that either or those disorders is in any way related to service, such that they might provide a basis for service connection for hearing loss or tinnitus.  

The Board has considered the possibility of scheduling the Veteran for a VA examination to determine the nature and etiology of any hearing disorder or tinnitus found to be present.  VA examinations are scheduled when the medical evidence accompanying a particular claim is not adequate for rating purposes.  38 C.F.R. 3.326(a) (2010).  In this case, however, the medical evidence is adequate for rating purposes.  As noted above, the RO has made multiple attempts to develop the record and has obtained several consultations by VA and private audiologists and ear, nose, and throat consultants.  Despite such development, none of the medical personnel have even suggested a relationship between the Veteran's hearing loss disability or tinnitus and service.  To schedule an examination under such circumstances, would be tantamount to fishing expedition to determine if there might be some unspecified information which could possibly support a claim.  VA's duty to assist the Veteran in the development of his appeal does not extend to fishing expeditions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Further development in this regard would, therefore, unnecessarily impose additional burdens upon the Board with no possibility of any benefit flowing to the Veteran.  Soyini, 1 Vet. App. at 546. Under such circumstances, a VA examination is not warranted and will not be scheduled.  

Finally, the Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


